USCA1 Opinion

	




        September 6, 1996       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1093                                    UNITED STATES,                                      Appellee,                                          v.                                 MICHAEL A. CROOKER,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Owen S. Walker, Federal Defender Office, on brief for appellant.            ______________            Donald K.  Stern,  United States  Attorney, and  Ariane D.  Vuono,            ________________                                 ________________        Assistant U.S. Attorney, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.   Michael A. Crooker,  who is currently                      __________            serving  a  96-month term  of  imprisonment,  appeals from  a            district  court order denying his motion to delete or amend a            special  condition  of supervised  release  requiring him  to            comply with the requirements  of the Internal Revenue Service            (I.R.S).  We think that Crooker's concern that  the condition            is  too vague is premature.   Crooker's probation officer has            indicated that the I.R.S.  will contact Crooker directly with            its  requirements and  instructions.   Cf.  United States  v.                                                   ___  _____________            Gallo,  20 F.3d  7, 12  (1st Cir.  1994) (observing  that the            _____            notification  process is not  limited to the  four corners of            the  probation order,  and that  the meaning  of a  probation            order  may  be illuminated  by  the  judge's statements,  the            probation officer's instructions, or other events, any or all            of which may assist  in completing the notification process).            Should  the I.R.S. fail to do so on or about the time Crooker            is  released--or   should   the  instructions   be   unclear,            incomplete, or  otherwise leave  any  of Crooker's  questions            unanswered--Crooker  may  seek  further   clarification  from            Probation  or from  the district  court.   Similarly, Crooker            may, at that  time, bring  to the attention  of the  district            court   any   concern  that   the  I.R.S.   instructions  are            inconsistent  with the  plea agreement  or with  the district            court's intent at sentencing.                        Affirmed.  See Loc. R. 27.1.                      _________  ___                                         -2-